Title: From Thomas Jefferson to Francis Walker Gilmer, 12 October 1824
From: Jefferson, Thomas
To: Gilmer, Francis Walker


Dear Sir
Monticello
Oct. 12. 24.
I have written to you but once since you left us, which was on the 5th of June, and have duly recieved yours of June 6. 21. July 7. 20. Aug. 13. and 27. in that of July 20. you mentioned the possibility that you might be detained longer than we had expected, perhaps to Dec. or January, and wished a remittance of 6. or 700. D. for expences if lengthened, as possibly might be. this with your other letters (which had at that time been recieved) was communicated to the Visitors at their session of the 4th instant. in the present state of their funds, they could do nothing more than express their willingness that you should take this from the monies put into your hands for books, apparatus Etc. they would deeply regret that any difficulty of this kind should withdraw you from your post, re infectâ; and have much more at heart your ultimate success than the time of your stay, or mode of employing this pecuniary deposit, necessary to ensure it.—your idea of going to Germany for Professors is not approved. the science of a Professor would be of little importance, if he has not the easy and copious use of language to communicate itwe think Ireland a better recourse, were England and Scotland to fail. the greatest of all misfortunes would be your return without any. it would produce in the mind of the legislature a belief that the enterprise had proved abortive, and they would drop it where it is. the public too, considering our prospects at an end, would give up the high expectations with which they had looked to us, and send their youth elsewhere, as heretofore. our opinion is therefore, that if you cannot get men of the first order of science, it would be better you should bring the best you can get, altho’ of secondary grade. they would be preferable to secondaries of our own country; because the stature of these is known to be inferior to some in other seminaries; whereas those you would bring would be unknown, would be readily imagined such as we had expected, and might set us agoing advantageously until we could mend our hold.—in your letter of Aug. 13. where you state, as a difficulty our having united branches of science which had never been combined in the same person in Europe, such as Chemistry and Natural history of which last mineralogy is a branch, and Nat. philosophy and astronomy, both belonging to Physico-mathematics, it seems not to have occurred to you that, altho’ we had provisionally formed the sciences into groupes associated in their character, we had expressly declared them interechangeable among the Professors to suit their respective qualifications.—to the objection of the length of our session, we must be unyielding; because holidays for a month or two at a time, and two or three times a year, requiring nearly as much more time for the students to bring up their lee-way, would never be tolerated in this country. we see no reason why the laborer in the field of education should require such respites more than those in law or medecine, and especially when we require of the first only two hours every other day.—your letter however of Aug. 27. has quite revived our spirits, and reestablished our hopes. a good Professor of Modern languages secured, a good Classical one in view, an able Mathematician engaged, nothing more remains of importance, but a Natural philosopher of high grade. he is truly so. probably one of these will be a Chemist. Zoology and Botany we can well supply here; and if you cannot procure a Professor of Anatomy of high qualification, we can suspend that school to a more favorable time. it is the one we are least prepared for, and may best omit for a while, and you know indeed that we had at one time determined to pretermit it in the beginning, and were induced to change our mind merely because of the advantageous opportunity of your mission to obtain a Professor of the highest order of merit. and unless you can do this, we will begin without it. Come then with those I have named, and we shall be strong enough. but prefer delay to disappointment. for altho’ we have counted on opening the 1st of February, yet an able and splendid opening at a later day would be preferred to an earlier and defective one. for delay we can find excuses, but disappointment would be the abyss of all our hopes. such names as Ivory and Leslie would indeed set us up at once, if to remain permanently with us. but, leaving us after a short stay, we should be considered by the public as bewidowed, and fallen from our high estate. I am very much gratified by your testimony of the friendly interest mr Leslie has taken in your mission. the semi-barbarous state of this country when he was here was such as might well disgust one of his large view of science. I remember enough of that myself. but I think there are circumstances in our situation now which would engage his approbation and best wishes in our favor.I recieved a letter from mr Blaetterman saying that if his books were to pay duty he should be obliged to leave them. I immediately stated to the proper department of our General govmt the peculiar injury it would do us, without books as we are, to be deprived of those of the Professors. they did not see fit to make a general rule, but assured me that they would give in Richmond a particular order of exemption of their books, in this special case, as a part of the baggage attending their persons. I will take care therefore that, if they land there, their books shall pass duty-free. our duties on books in English are almost a prohibition.—I informed you in my former letter that we had failed to recieve the donation of our legislature of 50.M.D. of the debt of the US. to our state. altho’ we do not despair of it, we have no definite view how and when we may get it. your return, during the session of the legislature, with the cortege so anxiously desired, would have a triumphant effect on them. it would dispose them to provide some resource for anticipating this donation and to take on themselves the risk of the final settlemt with the US.The public papers will have informed you of the universal delirium into which all orders of our citizens are thrown by the visit of Genl la Fayette. he is to visit Montpellier and Monticello within three weeks and to accept a public dinner in our University. the Rotunda is sufficiently advanced to recieve him. besides the good effect which this exalted enthusiasm will produce for the General, in Europe, personally, it will have an excellent one here. every occasion which rallies us to a single object, revives our union in mutual affection, and strengthens the habit of considering our country as one and indivisible.—We hope that the idea expressed in your letter of Aug. 27. of declining the election of a station in our university, was based only on the contingency of your failure ‘to procure such persons as you would chuse to be associated with.’ and that this contingency not happening, we are relieved from the danger of this affliction. a more serious one, I assure you, we could not incur.—we have tried, without success, to get from England Russel’s Views of the system of education in the universities of Scotland, with an Appendix as to those of England, printed in Edinbg in 1813. pray procure it for us, and without fail.—Continue to write to me by every packet. your letters have much effect in keeping alive the public expectation and interest in our progress.All your friends here are well, and, except the presidential question, there is nothing publicly interesting. that question will surely lie between Crawford and Adams; and whether it will go into Congress is still uncertain. I salute you with affectionate friendship and respect.Th: Jefferson